UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4590


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHELDON HAMPTON, a/k/a Shells,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00066-IMK-JSK-2)


Submitted:   November 28, 2011            Decided:   December 15, 2011


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Pennington, Morgantown, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, John C. Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sheldon Hampton appeals the ninety-two-month sentence

imposed following his guilty plea to conspiracy to distribute

more than 500 grams of cocaine and more than twenty-eight grams

of cocaine base, in violation of 21 U.S.C.A. §§ 846, 841(a)(1)

(2006), and tampering with a witness, in violation of 18 U.S.C.

§ 1512(a)(2)(A) (2006).           Counsel for Hampton filed a brief in

accordance    with     Anders   v.       California,     386    U.S.      738    (1967),

questioning     whether     the      district      court       erred      in     denying

Hampton’s motion for a variant sentence and whether the district

court   erred     in   imposing      a    sentence      in   the    middle       of   the

Guidelines range.       Counsel states, however, that he has found no

meritorious grounds for appeal.                Although notified of his right

to file a pro se supplemental brief, Hampton did not do so.                            We

affirm.

             We review a sentence imposed by a district court under

a   deferential    abuse   of   discretion        standard.        Gall     v.   United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d

572, 575-76 (4th Cir. 2010).              We begin by reviewing the sentence

for   significant      procedural        error,   including        such    errors     as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based   on   clearly    erroneous        facts,    or    failing     to    adequately

                                           2
explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.” Gall, 552 U.S. at 51. If

there are no procedural errors, we then consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.           United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

             “When rendering a sentence, the district court ‘must

make    an    individualized       assessment          based       on     the   facts

presented.’”     United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,     a    sentencing     court          must   apply        the   relevant

§ 3553(a) factors to the particular facts presented and must

“‘state in open court’” the particular reasons that support its

chosen sentence.       Id.    (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2011)).       The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned     basis    for    exercising       its    own   legal    decisionmaking

authority.’”     United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).

             We conclude that the sentence imposed by the district

court   was    both     procedurally          and   substantively         reasonable.

Hampton’s within-Guidelines sentence is presumed reasonable, and

                                          3
there is nothing in the record to rebut that presumption.                                   See

United    States     v.    Montes-Pineda,             445   F.3d    375,       379   (4th   Cir.

2006)     (“A     defendant           can      only    rebut       the        presumption    by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.” (internal quotation marks and

alteration       omitted)).              The     district         court       calculated    the

Guidelines        range         and     understood          that     it       was    advisory.

Furthermore, it is apparent that the court had a reasoned basis

both for denying Hampton’s requested variant sentence and for

imposing a sentence in the middle of the Guidelines range.                                   The

court made an individualized statement explaining the sentence

imposed.     We conclude the sentence was reasonable.

             In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                                 We therefore

affirm the district court’s judgment.                        This court requires that

counsel inform Hampton, in writing, of the right to petition the

Supreme     Court    of    the        United    States      for    further       review.      If

Hampton requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court        for     leave     to       withdraw      from       representation.

Counsel’s motion must state that a copy thereof was served on

Hampton.        We dispense with oral argument because the facts and

legal    contentions        are       adequately       presented         in    the   materials



                                                 4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5